               Case: 4:19-cr-00645-JAR Doc. #: 29 Filed: 12/01/20 Page: 1 of 1 PageID #: 117
PROB 22                                                                                                           DOCKET NUMBER (Tran. Court)
(Rev. 04/17)                                                                                                      4:19CR00645-1 JAR
                                       TRANSFER OF JURISDICTION
                                                                                                                  DOCKET NUMBER (Rec. Court)



NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE:                          DISTRICT                             DIVISION


Gary Traub                                                                   Eastern District of Missouri         Eastern Division
213 Bronx Avenue                                                                                                  St. Louis, MO
Pittsburgh, Pennsylvania 15229                                                NAME OF SENTENCING JUDGE

                                                                             The Honorable John A. Ross
                                                                             United States District Judge
                                                                             DATES OF PROBATION/SUPERVISED        FROM           TO
                                                                             RELEASE:
                                                                                                                  October        October
                                                                                                                  30, 2020       29, 2023
OFFENSE
Identity Theft


PART 1 – ORDER TRANSFERRING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE          “Eastern District of Missouri”
          IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
releasee named above be transferred with the records of the Court to the United States District Court for the Western
District of Pennsylvania upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that
the period of probation or supervised release may be changed by the District Court to which this transfer is made without
further inquiry of this Court.*




        _November 30, 2020                                                       __________________________________________
          Date                                                                     United States District Judge
*This sentence may be deleted in the discretion of the transferring Court.
PART 2 – ORDER ACCEPTING JURISDICTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA
      IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
and assumed by this Court from and after the entry of this order.



           12/1/2020
        ____________________________                                                s/ Mark R. Hornak
                                                                                  __________________________________________
          Effective Date                                                           United States District Judge
